Citation Nr: 0906301	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a left elbow 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury (non-dominant), currently 
evaluated as 20 percent disabling.  

6.  Entitlement to an initial rating in excess of 10 percent 
for a patellofemoral pain syndrome of the left knee.  

7.  Entitlement to an initial rating in excess of 10 percent 
for calcaneal spurring of the left foot.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) in Cleveland, 
Ohio, granting service connection for a patellofemoral pain 
syndrome of the left knee and calcaneal spurring of the left 
foot and assigning a 0 percent evaluation for each, as well 
as denying the veteran's claims for service connection for 
diabetes mellitus, post-traumatic stress disorder, in 
addition to right shoulder, bilateral elbow, and right knee 
disorders.  The veteran's claim for increase for 
postoperative residuals of a right shoulder disorder was 
likewise denied.  

In February 2005 correspondence, the veteran indicated that 
he was pursuing an appeal as to the ratings assigned for the 
left shoulder, left foot, and left knee, as well as the 
denial of service connection for post-traumatic stress, low 
back, left elbow, and right knee disorder.  No appeal as to 
the denials of service connection for diabetes mellitus or 
disorders of the right shoulder and right elbow was 
reportedly being undertaken.  

Following the submission of a substantive appeal, the veteran 
withdrew from appellate consideration the issues of his 
entitlement to service connection for post-traumatic stress 
disorder, as well as disorders of the low back, left elbow, 
and right knee.  Such matters are herein formally dismissed.  

The record indicates that the veteran requested an RO hearing 
and that such a proceeding was thereafter scheduled to occur 
in May 2006.  Rather than appear at the hearing, the veteran 
elected to appear for an informal conference before the 
decision review officer at the RO in Waco, Texas.  During the 
conduct of that conference, the veteran withdrew his request 
for an RO hearing, once it was agreed that he would be 
afforded a VA examination.  It is also shown that the veteran 
requested a hearing before the Board, sitting at the RO, 
which was to be conducted in September 2008.  However, the 
veteran also withdrew his request for a Board hearing prior 
to the conduct of the scheduled hearing.  No other request 
for a hearing remains pending.  


FINDINGS OF FACT

1.  The veteran withdrew from appellate consideration his 
claims for entitlement to service connection for post-
traumatic stress, low back, left elbow, and right knee 
disorders in a written statement received by VA in May 2006.  

2.  The veteran's service-connected left shoulder disorder is 
currently manifested by postoperative residuals of a left 
shoulder injury involving the non-dominant upper extremity, 
with limitation of motion and painful motion, but without 
motion of his left arm limited to 25 degrees from the side or 
a measureable amount of additional loss of range of motion 
due to pain or repetitive use.  

3.  The veteran's service-connected left shoulder disability 
is also manifested by scars, which are not productive of 
limitation of motion and fall far short of 144 square inches 
in size; there is no scar that is unstable; however, a post-
operative scar is deep and tender upon palpation. 

4.  From March 15, 2004, to the present, the veteran's 
service-connected left knee disorder was manifested by pain 
and some limited motion but flexion is not limited to less 
than 45 degrees; extension is not limited to more than 5 
degrees; there is no competent evidence of additional, 
measureable limitation of motion attributable to pain or 
repetitive use; there is no medical evidence of subluxation, 
instability, dislocation of semilunar cartilage, or 
ankylosis.  

5.  From March 15, 2004, to the present, the veteran's 
service-connected left foot calcaneal spurring has been 
productive of pain but not limitation of motion or overall 
more than moderate functional impairment of the foot; there 
is also superficial asymptomatic scarring that from a prior 
surgical procedure for incision and drainage is also present 
that are not unstable and falls far short of 144 square 
inches in size.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issues of entitlement to service connection for post-
traumatic stress, low back, left elbow, and right knee 
disorders by the veteran-appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for postoperative residuals of a left 
shoulder injury (non-dominant) (aside from a tender post-
operative scar) have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).

3.  A separate 10 percent rating, but no more than 10 
percent, is warranted for a tender post-operative scar in the 
left shoulder region.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2008). 

4.  The schedular criteria for the assignment of an initial 
or staged rating in excess of 10 percent for a patellofemoral 
pain syndrome of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2008); VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.

5.  The schedular criteria for the assignment of an initial 
or staged rating in excess of 10 percent for calcaneal 
spurring of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of his May 2006 
statement to the RO's decision review officer, that was 
subsequently reduced to writing, indicated that he was 
withdrawing from appellate consideration the issues involving 
his entitlement to service connection for post-traumatic 
stress, low back, left elbow, and right knee disorders.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those matters, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, they must be dismissed.

Claims for Initial or Increased Ratings:  Duties to Notify 
and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through  the VCAA letter of June 2004, as supplemented by the 
RO's letter of March 2006.   Although no longer required, he 
was thereby notified that he should submit all pertinent 
evidence in his possession.  He was also afforded notice 
pursuant to the holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's initial decision in 
December 2004.  Full VCAA notice, specifically that 
pertaining to the Court's holding in Dingess/Hartman, was not 
so furnished, in contravention of Pelegrini.

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the July 2008 supplemental statement 
of the case by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  Moreover, a 
factual predicate for the assignment of initial or increased 
ratings for the left shoulder, knee, and foot disorders 
herein at issue is lacking.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  On that basis, and in the absence 
of any allegation of prejudice by or on behalf of the 
veteran, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted. Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, with respect to the claims for higher initial 
ratings for the veteran's left knee and foot disorders, since 
they are downstream issues from that of service connection, 
Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006). In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the 
Court held that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128, the Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.

The veteran has received VCAA notice specifically tailored to 
comply with Vazquez-Flores, through the RO's June 2008 letter 
to the veteran.  Therein, the applicable rating criteria were 
set out in detail, and to that extent, the veteran had actual 
notice of the rating criteria prior to issuance of the final 
supplemental statement of the case in July 2008.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
veteran has been afforded two VA medical examinations during 
the course of the instant appeal as to each such disability, 
findings and opinions from which are shown to be 
comprehensive in scope and otherwise detailed.  As the record 
is deemed to be adequate to permit the Board to fairly and 
accurately adjudicate each of the issues presented by this 
appeal, the Board may proceed to adjudicate the merits of 
such claims without remand for additional action. 38 C.F.R. 
§§ 3.326, 3.327 (2007).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Applicable Legal Authority 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.  

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 

Merits of the Claims for Initial Ratings for Left knee and 
Foot Disorders

By its decision of December 2005, the Cleveland RO granted 
entitlement to service connection for a patellofemoral pain 
syndrome of the left knee, with assignment of a 0 percent 
evaluation therefor under DC 5299-5260, effective from March 
15, 2004.  The RO also established service connection for 
calcaneal spurring of the left foot and assigned a 0 percent 
evaluation therefor under DC 5399-5311, effective from March 
15, 2004.  Given that the veteran timely appealed the initial 
ratings assigned in December 2005, the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999) is applicable.  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.  

By further rating action in June 2006, the Waco RO increased 
the rating assigned for the veteran's left knee disorder from 
0 to 10 percent, under DC 5299-5260, and also increased the 
rating assigned for left foot calcaneal spurring from 0 to 10 
percent under DC 5284.  Such increases were made effective 
from the date of receipt of the claims for service 
connection, March 15, 2004.  

Left Knee

DCs 5260 and 5261 set forth rating criteria relating to 
limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 
5260, 5261.  With respect to limitation of leg flexion, DC 
5260 allows a zero percent rating for flexion limited to 60 
degrees, 10 percent for flexion limited to 45 degrees, 20 
percent for flexion limited to 30 degrees, and a maximum of 
30 percent for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, a 50 
percent rating is for assignment, and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5257 governs other impairment of the knee. It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may also be assigned for knee disability 
under DC 5257 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

VA examinations provide the primary basis for rating of the 
veteran's left knee disorder, in the absence of documentation 
of pertinent findings in clinical notes compiled during the 
period from March 2004 to the present.  Range of motion of 
the left knee was not diminished when evaluated by VA in July 
2004, although painful motion was then indicated.  On a VA 
medical examination undertaken in May 2006, left knee flexion 
was to 80 degrees, without catching, grinding, or popping.  
Other pertinent findings include the notation both in July 
2004 and May 2006 that there was no clinical indication of 
instability or subluxation of the left knee joint.  Painful 
motion and tenderness of the left knee were in evidence, but 
without a showing of flexion limited to less than 45 degrees, 
extension limited to more than 5 degrees, weakness, effusion, 
or muscle wasting.  

While the record supports the veteran's contention that he 
has been hindered by painful motion of the left knee during 
the period, beginning March 15, 2004, no manifestation 
warranting the assignment of more than a 10 percent 
evaluation is shown during the pertinent time frame.  
Fenderson, supra.  Limitation of flexion or extension beyond 
that contemplated by the assigned 10 percent rating is not 
indicated based either on active and passive range of motion 
or as a result of pain, flare-ups, or repetitive motion.  
Indicia of subluxation, lateral instability, dislocation of 
semilunar cartilage, or ankylosis are likewise absent.  
Notice is taken, too, that despite the veteran's allegation 
of painful and tender scars about the left knee, the record 
does not verify the presence of any scarring that is part and 
parcel of the veteran's service-connected left knee disorder.  
On that basis, an initial rating in excess of 10 percent for 
a patellofemoral pain syndrome of the left knee is not for 
assignment from March 2004 to the present, based on DC 5299-
5260 or any other DC, any other section of the Code of 
Federal Regulations including those pertaining to pain and 
functional loss, or any applicable jurisprudence.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial or staged rating in excess of 10 percent a left knee 
disorder.  Accordingly, the benefit of the doubt doctrine 
does not apply to the instant case.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe foot injury, a 20 percent rating is for assignment; 
where the disability is moderate, a 10 percent evaluation is 
assignable.  Where the foot injury is severe, a 30 percent 
rating is for assignment. Id.  The note following this DC 
indicates that where there is actual loss of use of the foot, 
a 40 percent rating is assignable.  See 38 C.F.R. § 4.71a, DC 
5167.

For the ankle, moderate limitation of motion is rated 10 
percent, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Under DC 5270, a 20 percent rating is warranted for ankylosis 
of the ankle in plantar flexion less than 30 degrees; 
ankylosis in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
rating.  Ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with an abduction, adduction, inversion or eversion 
deformity, warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a.

Pertinent clinical findings include those obtained on a VA 
examination in July 2004 showing that the veteran complained 
of pain and flare-ups of pain with standing for more than 30 
minutes. There was a two-inch scar of the medial aspect of 
the great toe from prior surgery, as well as a linear, well-
healed scar in the longitudinal axis on the medial aspect.  
Range of motion of the left great toe was normal.  No 
additional limitations were found with repetitive use.  X-
rays were noted to identify calcaneal spurring.  

When examined by VA in May 2006, the veteran reported a 
history of left foot pain following a fall in service, 
complicated by an infection requiring incision and drainage.  
Arch pain was noted since that occurrence.  Dorsiflexion was 
to 10 degrees, plantar flexion to 20 degrees, and inversion 
and eversion were each to 10 degrees.  There was pain on 
motion but evaluation of range of motion with repeated or 
resisted was not attempted.  There was tenderness on the 
bottom of the left foot, without callosities or neurovascular 
deficit.  X-rays of the left foot failed to reveal any 
fracture, dislocation or any other bone or joint abnormality.  
The pertinent diagnosis was of plantar fasciitis of the left 
foot.  

In this instance, the RO has assigned a 10 percent rating on 
the basis of findings indicating the existence of a moderate 
symptoms of a foot injury.  Based on the findings of record, 
there is no basis to assign a rating in excess of 10 percent 
in the absence of a showing of more than a moderate foot 
injury or on the basis of consideration of pain and 
functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  Service connection is not in effect and the 
medical evidence does not show acquired flatfoot, pes cavus, 
weak foot, metatarsalgia, hammertoe, hallux valgus or 
rigidus, or malunion or nonunion of tarsal or metatarsal 
bones.  38 C.F.R. § 4.71a, DCs 5276-5283.  

Contrary to the veteran's allegation of painful and tender 
scarring about the left foot, there is no indication that the 
veteran's left foot scarring is of such a size or type as to 
warrant a compensable schedular evaluation under any 
applicable provisions of 38 C.F.R. § 4.118.  That is, such 
scarring falls far short of 144 square inches; it is 
superficial in nature, not unstable and not tender or 
otherwise symptomatic upon physical (objective) examination.  
As well, while the veteran's left foot disability was at one 
time rated under 38 C.F.R. § 4.73, DC 5311 on the basis of 
slight impairment of Muscle Group XI, the existence of muscle 
damage to Muscle Group XI is not confirmed through evaluation 
and testing during the period from March 15, 2004, to the 
present.  The left foot disability at issue involves the 
calcaneus or heel bone of the foot and in view of the 
foregoing, the Board finds that the residuals of this 
localized foot disability are not consistent with more than 
moderate functional impairment. 

For the reasons stated above, the Board finds that denial of 
the veteran's claim for an initial rating in excess of 10 
percent for service-connected calcaneal spurring of the left 
foot is required and there is no basis for application of the 
benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); see 
also Ortiz, Gilbert, supra.  

Merits of the Claim for Increase for Left Shoulder 
Disablement

Service connection for a left shoulder disorder, 
characterized as postoperative residuals of a left shoulder 
injury (nondominant upper extremity) was established by RO 
action in April 1993.  At that time, a 10 percent schedular 
evaluation was assigned under DC 5299-5203.  By subsequent 
action in August 2001, the RO increased the rating assigned 
under DC 5299-5201 from 10 to 20 percent.  Following entry of 
the claim for increase in March 2004, action on which forms 
the basis of the instant appeal, no further change in the 
rating assigned has been effectuated.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.

DC 5201 provides that limitation of motion of the major or 
minor arm at the shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent disability rating.  A 30 percent rating is warranted 
when there is limitation of motion of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the minor 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity or when there is marked 
deformity of the arm.  Also under DC 5202, for recurrent 
dislocation of the minor arm at the scapulohumeral joint, a 
20 percent rating is assignable with infrequent episodes, and 
guarding of movement only at shoulder level and also, where 
there are frequent episodes and guarding of all arm 
movements.  Fibrous union of the humerus warrants a 40 
percent rating; nonunion (false flail joint) warrants a 50 
percent rating; and loss of the head of the humerus (flail 
shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, 
DC 5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 10 percent rating is assignable when 
involving the minor arm.  Id.  For nonunion without loose 
movement, and for malunion, a 10 percent rating is 
assignable.  Id.

It is the veteran's primary contention that an increased 
rating for his left shoulder disorder is warranted on the 
basis of severe pain with use and additional limitations due 
to weakness and fatigability.  He reports being unable to 
left the smallest of objects and often drops items he 
attempts to pick up.  A near complete loss of use of the left 
shoulder is alleged.  He further alleges that he is bothered 
by painful and tender scars about the left shoulder.  

Review of the record shows that, on a VA medical examination 
in July 2004, the veteran complained of pain and stiffness, 
with flare-ups occurring with activities involving more than 
50 degrees of abduction.  The veteran was noted to be right-
hand dominant.  The left shoulder exhibited a slightly 
curved, transverse scar from prior surgery, which measured 
five inches in length.  It was well healed.  Beneath the 
scar, there was a quarter-sized depression of soft tissue 
from a prior surgical drain; tenderness of the depressed area 
was present.  Abduction was painful at 50 degrees; flexion 
was painful beyond 100 degrees; rotation both externally and 
internally was normal and non-painful.  There was additional 
limitation, though not quantified, by pain with abduction and 
flexion and on repetitive use.  No ankylosis was indicated.  
The diagnosis was of residuals of a left shoulder surgical 
repair, with calcific tendinosis of the supraspinatus tendon.  

When the veteran's left shoulder was evaluated by VA in May 
2006, he reported that certain movements of the left shoulder 
and repetitive use resulted in further limitation of shoulder 
function, but the degree of restriction was not quantified by 
the examiner.  Forward flexion of the left shoulder was 
possible to 120 degrees, with internal rotation to 60 degrees 
and external rotation to 40 degrees.  Abduction was possible 
to 80 degrees.  There was tenderness atop the shoulder and 
the "empty can" sign was positive.  Evaluation of range of 
motion with repeated or resisted motion could not be 
attempted.  X-rays revealed no fracture or dislocation, but a 
hypertophic bone reaction was seen in the humeral head and 
glenoid, with minimal joint space narrowing.  There was also 
calcification in the supraspinatus tendon insertion.  

The data presented indicate that the veteran is right-hand 
dominant and that motion of his non-dominant left arm is not 
limited to 25 degrees from the side.  While pain and 
functional loss are noted, a further limitation of motion to 
25 degrees or less from the side is likewise not 
demonstrated.  See 38 C.F.R. § 4.71a, DC 5201.  By the same 
token, DC 5203 provides for a maximum rating of 20 percent 
when the disability involves the non-dominant upper extremity 
and entails an impairment of the scapula or clavicle with 
dislocation, nonunion, or malunion.  The record further 
demonstrates that the veteran is already in receipt of the 
highest evaluation available for dislocation of the 
acromioclavicular joint under DC 5203 for his nondominant 
shoulder.  Indicia of ankylosis, fibrous union of the 
humerus, nonunion of the humerus (false flail joint), or loss 
of the head of the humerus (flail shoulder), are lacking.  
See 38 C.F.R. § 4.71a, DCs 5200, 5202.  Those rating criteria 
under DC 5202 pertaining to recurrent dislocation of the 
humerus at the scapulohumeral joint and malunion of the 
humerus do not afford a basis for the assignment of more than 
a 20 percent rating.  

There is evidence of a five-inch, surgical scar about the 
left shoulder that is tender and associated with a quarter-
sized depression of soft tissue, thereby rendering that scar 
to be of a deep type, per Note 2 following 38 C.F.R. § 4.118, 
DC 7801.  That scar, though deep, is not productive of 
limitation of motion and is not shown to be of an area 
exceeding six square inches and, thus, a separate compensable 
evaluation is not in order therefor.  There is otherwise no 
showing that such scar is unstable or productive of 
limitation of function.  Thus, a compensable rating is not 
for assignment for the veteran's left shoulder scar under DC 
7802 or 7803.  However, since the scar is painful upon 
physical (objective) examination, a 10 percent rating is 
warranted under DC 7804.  The 10 percent rating is the 
maximum evaluation allowed for a tender scar.    

On the basis of the foregoing, no more than a 20 percent 
schedular evaluation is for assignment under DCs 5201 or 5203 
or other analogous rating criteria.  Pain and functional loss 
though present are not capable of quantification in terms of 
further loss of motion or the degree of functional loss, and 
to that extent, a reasonable basis to assign a higher 
schedular evaluation due to pain and functional loss is not 
presented.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 20 percent for his service-connected left 
shoulder disorder (other than a tender post-operative scar).  
Hart, supra.  As such, the benefit-of- the-doubt doctrine is 
not applicable, and this aspect of the claim must be denied.  
38 U.S.C.A. § 5107(b); see generally Gilbert, Ortiz, both 
supra.  A 10 percent rating, however, is warranted for a 
tender post-operative scar in the left shoulder region.  


ORDER

The claims of the veteran's entitlement to service connection 
for post-traumatic stress, low back, left elbow, and right 
knee disorders are dismissed.

An initial or staged schedular rating in excess of 10 percent 
for a patellofemoral pain syndrome of the left knee is 
denied.  

An initial or staged schedular rating in excess of 10 percent 
for calcaneal spurring of the left foot is denied.  

A schedular rating in excess of 20 percent for postoperative 
residuals of a left shoulder injury (non-dominant) (other 
than a post-operative scar) is denied.  

A 10 percent rating for a tender post-operative scar in the 
left shoulder region, but no more than 10 percent, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


